Citation Nr: 0431709	
Decision Date: 11/30/04    Archive Date: 12/08/04

DOCKET NO.  93-26 764	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial rating higher than 30 percent for 
bradycardia 
with syncopal episodes with pacemaker implantation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from July 1980 to July 
1984. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 1992 rating decision of the VA RO 
in Baltimore, Maryland, which assigned a 30 percent 
disability rating for bradycardia with syncopal episodes with 
pacemaker implantation.  The veteran perfected a timely 
appeal to that decision.

On February 8, 1994, the veteran and his wife appeared and 
offered testimony before a Veterans Law Judge (VLJ) in 
Washington, D.C.  A transcript of that hearing is of record.

The Board remanded the case to the RO for further development 
and consideration in January 1996, May 1998, January 2001, 
and April 2003. 

Unfortunately, this appeal again must be REMANDED to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify you if further action is required on your 
part.


REMAND

In April 2003, the Board remanded the claim to the RO to 
inform the veteran of the notification and duty to assist 
requirements under the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  The 
veteran has a right, as a matter of law, to compliance with 
the remand orders of the Board.  Stegall v. West, 11 Vet. 
App. 268 (1998).  However, in May 2003, the RO sent the 
veteran a letter regarding the VCAA as it pertains to claims 
of service connection.  The RO should send him a VCAA letter, 
instead, concerning increased rating claims since this is the 
specific issue currently before the Board.



Accordingly, this claim is REMANDED to the RO for the 
following development and consideration:

1.  The RO must contact the veteran and 
specifically inform him of the VCAA and 
its attendant notification and duty to 
assist requirements as they specifically 
pertain to claims for increased ratings 
(not claims for service connection, which 
is what the RO's May 2003 letter 
addressed).  See 38 U.S.C. §§ 5102, 5103, 
5103A, and 5107 (West 2002)).

2.  Then, if additional evidence is 
submitted or otherwise obtained, 
readjudicate the claim.  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence submitted since the last 
supplemental statement of the case, and a 
citation and discussion of the applicable 
laws and regulations.  He and his 
representative should also be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board, if 
appropriate.

By this remand, the Board intimates no opinion as to the 
ultimate outcome of this claim.  The veteran has the right to 
submit additional evidence and argument concerning the claim 
the Board has remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).



The claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




